Sutherland, J.
I dissent. I am inclined to think that the evidence offered by the defendant, to show that Kilbreth had no interest in the money for which the furniture was sold, and was not entitled to receive any from Willet, and that Willet paid the money in his own wrong, was improperly ruled out. Moreover, after a careful examination of the case, I fail to see the ground upon which the judge was justified in directing a verdict for the plaintiff. Stewart swore that he never received the money from the auctioneer. The auctioneer swore that he had paid Stewart a part, without saying, or being asked, how much. How then could a verdict be directed on the ground that Stewart had received but had not paid over the money ?
The recovery of the judgment against the sheriff, and the payment of it by the sheriff, is a mystery to me, and needs more explanation than the case furnishes.
Judgment affirmed.
Leonard, Sutherland and Geo. G. Barnard, Justices.]